889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert E. BELL, Petitioner,v.TENNESSEE VALLEY AUTHORITY, Respondent.
No. 89-3408.
United States Court of Appeals, Federal Circuit.
Sept. 19, 1989.

ON MOTION
Before FRIEDMAN, Circuit Judge.

ORDER

1
Robert E. Bell moves to transfer to the United States District Court for the Northern District of Alabama.  The Tennessee Valley Authority opposes the motion.


2
The Merit Systems Protection Board's June 6, 1989 decision states that Bell established that he is a handicapped person and that his removal was directly related to his handicapping condition.  Further, the MSPB decision informed Bell that he had the option of pursuing his case in a district court.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
Bell's motion to transfer is granted.